Citation Nr: 1640720	
Decision Date: 10/14/16    Archive Date: 10/27/16

DOCKET NO.  08-34 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder as secondary to a right shoulder disorder.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' Services


WITNESS AT HEARING ON APPEAL

Appellant and his fiancée


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel

INTRODUCTION

The Veteran had active military service from June 1965 to June 1967.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran relocated during the pendency of the appeal; jurisdiction over his claim was thus transferred to the RO in Reno, Nevada.

The Veteran and his fiancée at the time testified before the undersigned at a videoconference hearing in December 2013.  A transcript of the hearing has been associated with the Veteran's claims folder. 

In an August 2014 decision, the Board reopened the claim for service connection for a right shoulder disorder, denied the claims for service connection for a right hip disorder and impotence, and remanded the claims for service connection for a right shoulder disorder and an acquired psychiatric disorder as secondary to a right shoulder disorder as well as the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right shoulder surgery.  As the record contained diagnoses of multiple psychiatric disorders, including depression, anxiety, and adjustment disorder, the Board more accurately classified the claim as one for an acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A December 2015 rating decision granted service connection for right shoulder impingement syndrome with an evaluation of 30 percent effective September 28, 2007.  Then, a March 2016 rating decision granted service connection for right shoulder joint replacement with an evaluation of 60 percent effective September 28, 2007.  Thus, the claim for service connection for a right shoulder disorder has been resolved and is no longer before the Board.  

Given the grant of service connection for right shoulder joint replacement, and the evaluation of all right shoulder disability manifestations considered in the current 60 percent rating, the claim for compensation benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right shoulder surgery has also been resolved and is no longer before the Board.  The provisions of 38 U.S.C.A. § 1151 allow for compensation for a qualifying additional disability in the same manner as if such additional disability were service-connected.  As the Veteran is already receiving compensation for right shoulder joint replacement and all associated manifestations, there is no case or controversy with respect to the issue of compensation pursuant to the provisions of 38 U.S.C.A. § 1151 for residuals of right shoulder surgery.  While the March 2016 supplemental statement of the case continued to deny the claim, the claim was resolved by the grant of service connection for right shoulder joint replacement.  


FINDING OF FACT

The Veteran's acquired psychiatric disorder, diagnosed as depression, bipolar disorder, and major depressive disorder, is proximately due to or the result of his right shoulder joint replacement.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for an acquired psychiatric disorder, diagnosed as depression, bipolar disorder, and major depressive disorder, as secondary to right shoulder joint replacement, are met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection also may be granted for disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (2015).  

The Veteran asserts that his psychiatric disorder is secondary to his right shoulder disorder.  He filed his claim in September 2007.

As service connection for right shoulder joint replacement has been granted, the only question is whether the Veteran's psychiatric disorder is secondary to the now service-connected right shoulder disorder.

A March 2003 private psychiatric evaluation report shows a diagnosis of depressive disorder and lists stress from headache, neck/shoulder/back tension pain, peptic acid reaction, and possible stress-aggravated chronic pain syndrome as psychological factors affecting the depressive disorder.  

A February 2007 VA treatment note reflects a history of multiple symptoms of anxiety and depression following a right shoulder injury and a diagnosis of probable adjustment disorder with mixed emotional features.  A July 2008 VA treatment note shows a history of depression secondary to an inability to work because of an injury to the right shoulder unresolved after multiple surgeries and a diagnosis of bipolar disorder.  VA treatment notes through August 2012 indicate a diagnosis of depression due to physical disability.  

An April 2015 VA examination report reflects a diagnosis of major depressive disorder.  In an August 2015 report, the examiner acknowledged the VA treatment notes indicating depression due to the right shoulder disorder but noted that the Veteran has a history of multiple medical conditions including headaches and neck, shoulder, and back disorders.  The examiner stated that the determination that the Veteran's major depressive disorder is due to the right shoulder disorder alone cannot be made with certainty given the multiple medical conditions which can lead to stress by physical tasks that the Veteran knows he cannot do.  The examiner stated that aggravation of the psychiatric disorder by the right shoulder disorder is also not indicated in the medical records.

Given the above, the medical evidence of record dated during the appeal period shows that the Veteran has been diagnosed with depression, bipolar disorder, and major depressive disorder.  As to the etiology of the Veteran's psychiatric disorder, a private psychiatrist has indicated that the Veteran's psychiatric disorder is due to his general medical condition, including the right shoulder disorder.  VA treatment notes indicate that the Veteran's psychiatric disorder is related to his right shoulder disorder.  However, a VA examiner has indicated that a causal relationship between the Veteran's psychiatric disorder and right shoulder disorder alone cannot be made with certainty.  Resolving reasonable doubt in favor of the Veteran, the Board finds that his acquired psychiatric disorder, diagnosed as depression, bipolar disorder, and major depressive disorder, is proximately due to or the result of his right shoulder joint replacement.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Thus, the appeal is granted.


ORDER

Service connection for an acquired psychiatric disorder, diagnosed as depression, bipolar disorder, and major depressive disorder, as secondary to right shoulder joint replacement, is granted.



____________________________________________
THOMAS H. O'SHAY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


